Title: From George Washington to Major General Israel Putnam, 1 November 1777
From: Washington, George
To: Putnam, Israel



Dear sir
Head Quarters [near Whitemarsh, Pa.] 1st Novr 1777

As representation has been made to me that the Purchase of Cattle has entirely ceased for some time past in the State of Connecticut, by means of those Gentlemen not chusing to Act who were appointed by Congress for that purpose, by which Our Army may possibly suffer for the want of Meat in a short time—I have therefore to reques⟨t tha⟩t you will without Loss of time appoint One or more G⟨ent⟩lemen in that State who will immediately Set about this desireable Business, & forward what they can procure to the Comissary of Purchases at this Army after supplying the Troops which may be beyond the North River Mr Buchanan (Comissary General) will go to Connecticut in a short time & ratify any C⟨on⟩tracts as well as pay the Gentleman you think proper to nominate for his trouble &Ca or pay any Drafts here which may be necessarily drawn by him. I am &C.

G.W.

